[Cite as Johnson v. State, 2011-Ohio-3470.]




          Court of Appeals of Ohio
                                EIGHTH APPELLATE DISTRICT
                                   COUNTY OF CUYAHOGA


                           JOURNAL ENTRY AND OPINION
                           Nos. 95842, 95843, 95844, 95845,
                            95846, 95847, 95848, and 95849


                      MICHAEL JOHNSON, ET AL.
                                                    PLAINTIFFS-APPELLEES

                                              vs.

                                    STATE OF OHIO
                                                    DEFENDANT-APPELLANT



                                          JUDGMENT:
                                           AFFIRMED


                              Civil Appeals from the
                     Cuyahoga County Court of Common Pleas
              Case No. CV-666875, CV-648395, CV-649493, CV-655194,
                CV-648100, CV-646671, CV-650694, and CV-652766

        BEFORE:               Boyle, J., Blackmon, P.J., and Celebrezze, J.

        RELEASED AND JOURNALIZED:                         July 14, 2011
                                  2

ATTORNEYS FOR APPELLANT

William D. Mason
Cuyahoga County Prosecutor
BY: Daniel T. Van
Assistant County Prosecutor
8th Floor, Justice Center
1200 Ontario Street
Cleveland, Ohio 44113

ATTORNEYS FOR APPELLEES

For Thomas J. Keppler, Jeffrey S. Mader,
Clemon Crawford, Joseph A. Dohar, Guy Brewer,
and Earnest Tisdel, Jr.

Robert L. Tobik
Cuyahoga County Public Defender
BY: Cullen Sweeney
Assistant Public Defender
310 Lakeside Avenue
Suite 400
Cleveland, Ohio 44113

For Alan D. Christine, Jr.

Michael V. Heffernan
75 Public Square, Suite 700
Cleveland Ohio 44113

Michael P. Shaughnessy
Thomas E. Shaughnessy
11510 Buckeye Road
Cleveland, Ohio 44104


Michael Johnson, pro se
1373 West 80th Street, #5
Cleveland, Ohio 44102
                                               3

MARY J. BOYLE, J.:

       {¶ 1} This consolidated appeal arises from the trial court’s ruling in eight sex offender

reclassification cases.   Defendant-appellant, the state of Ohio (“State”), appeals the trial

court’s judgments granting relief from reclassification under Ohio’s Adam Walsh Act

(“AWA”) for the plaintiffs-appellees, Michael Johnson, Jeffrey Mader, Alan Christine, Jr.,

Clemon Crawford, Joseph Dohar, Thomas Keppler, Guy Brewer, and Earnest Tisdel, Jr.

(collectively referred to as “appellees”).   We affirm.

       {¶ 2} All eight appellees were initially classified by operation of law under Ohio’s

Megan’s Law.      But after Ohio enacted the AWA, the appellees were reclassified, subjecting

them to new reporting and notification requirements.      Consequently, in 2008, each of the

appellees filed a petition with the Cuyahoga County Court of Common Pleas, contesting their

reclassification and the application of the AWA.      While appellees’ petitions were pending,

the Ohio Supreme Court issued its decision in State v. Bodyke, 126 Ohio St.3d 266,

2010-Ohio-2424, 933 N.E.2d 753, wherein the Court held that, “R.C. 2959.031 and 2950.032,

the reclassification provisions in the AWA, are unconstitutional because they violate the

separation-of-powers doctrine.”     Bodyke at ¶2.

       {¶ 3} Consistent with the Ohio Supreme Court’s holding in Bodyke, the trial court

subsequently granted the appellees’ individual petitions and restored each appellee to his

previous sex offender status under Megan’s Law.
                                                4

       {¶ 4} The State appeals, raising the following two assignments of error:

       {¶ 5} “I.     The trial court erred in applying State v. Bodyke, 126 Ohio St.3d 266,

2010-Ohio-2424, to a petitioner who was not classified under Megan’s Law by an Ohio court

because under these circumstances there is no violation of the separation of powers doctrine.

       {¶ 6} “II.     The trial court erred in applying State v. Bodyke, 126 Ohio St.3d 266,

2010-Ohio-2424, to a petitioner who did not demonstrate by clear and convincing evidence

that they were previously classified by an Ohio court.”

       {¶ 7} The gravamen of the State’s appeal is that (1) Bodyke is not applicable to the

appellees because their original classifications arose by operation of law — not a

court-ordered classification; and (2) absent evidence that they were originally classified by an

Ohio court, they were not entitled to relief.

       {¶ 8} Recently, however, this court has addressed and overruled these same

arguments and issues that the State raises in the instant appeal, recognizing that Bodyke

applies when an offender’s classification under Megan’s Law arose by operation of law.     See,

e.g., Speight v. State, 8th Dist. Nos. 96041-96405, 2011-Ohio-2933; Hannah v. State, 8th Dist.

Nos. 95883-95889, 2011-Ohio-2930; Rollins v. State, 8th Dist. Nos. 96192-96194,

2011-Ohio-3264.      Indeed, “regardless of the manner in which appellees were originally

classified, R.C. 2950.031 and 2950.032 have been severed and may no longer be enforced.”

Rollins at ¶23.     Consistent with this authority, we find that the trial court did not err by
                                                5

granting appellees’ petitions and reinstating their prior sex offender classifications that arose

by operation of law under Megan’s Law.         The State’s assignments of error are overruled.

       Judgment affirmed.

       It is ordered that appellees recover of appellant costs herein taxed.

       The court finds there were reasonable grounds for this appeal.

       It is ordered that a special mandate issue out of this court directing the common pleas

court to carry this judgment into execution.

       A certified copy of this entry shall constitute the mandate pursuant to Rule 27 of the

Rules of Appellate Procedure.




MARY J. BOYLE, JUDGE

PATRICIA ANN BLACKMON, P.J., and
FRANK D. CELEBREZZE, JR., J., CONCUR